Exhibit 10.16

AMENDMENT TO

OPTICAL CABLE CORPORATION EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and entered
into as of the 18th day of December, 2012, by and between Optical Cable
Corporation, a Virginia corporation, hereinafter called the “Corporation”, and
Neil D. Wilkin, Jr., hereinafter called the “Executive”, and provides as
follows:

WHEREAS, the Corporation and the Executive entered into an Employment Agreement
as of the tenth day of December, 2004, setting forth certain terms and
conditions of the Executive’s continued employment by the Corporation (the
“Employment Agreement”);

WHEREAS, subsequent to the effective date of the Employment Agreement,
Section 409A of the Internal Revenue Code was enacted, adding certain
requirements for continued tax favorable treatment of nonqualified deferred
compensation arrangements;

WHEREAS, the Employment Agreement was amended as of December 31, 2008 in certain
respects to comply with the requirements of Section 409A and the regulations
promulgated thereunder;

WHEREAS, the Employment Agreement was amended and restated, in full, as of
April 11, 2011 (the “Amended and Restated Employment Agreement”);

WHEREAS, the Amended and Restated Employment Agreement must be further amended
in certain respects to comply with the requirements of Section 409A as
interpreted by the Internal Revenue Service;

WHEREAS, the parties have mutually agreed upon the following amendments to the
Amended and Restated Employment Agreement;

NOW, THEREFORE, for and in consideration of the premises and of the mutual
promises and undertakings of the parties as set forth in the Amended and
Restated Employment Agreement and as set forth herein, and other and good and
valuable consideration, receipt of which is hereby acknowledged, the parties
covenant and agree as follows:

1. Section 10(c)(4)(iii) of the Amended and Restated Employment Agreement is
modified to read in full as follows (in lieu of the current language of such
section):

“The obligations of the Corporation to Executive under Section 10(c)(2) and
Section 10(c)(3) are conditioned upon the Executive’s signing a release of
claims in a form satisfactory to the Corporation within sixty (60) days of the
date he receives or gives notice of termination of his employment, and upon the
Executive not revoking such release before expiration of the statutory period
during which such release may be revoked. Notwithstanding any contrary provision
set forth in this Section 10(c)(4)(iii), the obligation of Executive to sign
such release of claims is conditioned upon the Corporation providing to
Executive a form of such release of claims that is reasonably satisfactory to
the Corporation within fifteen (15) days of the date Executive receives or gives
notice of termination of his employment.”

2. Except as modified by this Amendment, the Amended and Restated Employment
Agreement of April 11, 2011 shall remain in full force and effect.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Amendment to be signed by
its duly authorized representative and Executive has hereunto set his hand and
seal on the day and year first above written.

 

OPTICAL CABLE CORPORATION By:  

/s/ Craig H. Weber

  Craig H. Weber   Chairman of the Compensation Committee of the Board of
Directors EXECUTIVE

/s/ Neil D. Wilkin, Jr.

Neil D. Wilkin, Jr.

 

2